


AMENDED AND RESTATED ZIONS BANCORPORATION
1996 NON-EMPLOYEE DIRECTORS
STOCK OPTION PLAN

SECTION 1

PURPOSE OF THE PLAN

        The Zions Bancorporation Stock Option Plan for Non-Employee Directors
(the “Plan”) is intended to provide a method whereby the non-employee voting
directors (the “Non-Employee Directors”) of Zions Bancorporation (the
“Company”), who are responsible for reviewing and monitoring the performance of
the Company and the performance of the Company’s officers, may be encouraged to
acquire a stock ownership in the Company, thereby promoting the interests of the
Company and all its stockholders. Accordingly, the Company, during the term of
the Plan, will grant Options (as defined in Section 3.2) to the Non-Employee
Directors to purchase shares of the Company’s common stock, subject to the
conditions hereinafter provided.

SECTION 2

ADMINISTRATION OF THE PLAN

        2.1.       The Plan shall be administered by the Pension and Benefits
Committee (the “Committee”) which consists of officers of the Company. The
Committee shall keep records of action taken at its meetings.

        2.2.       The Committee shall interpret the Plan and prescribe such
rules, regulations and procedures in connection with the operation of the Plan
as it shall deem to be necessary and advisable for the administration of the
Plan consistent with the purposes and terms of the Plan. All questions of
interpretation and application of the Plan, or as to Options granted under the
Plan, shall be subject to the determination of the Committee, which shall be
final and binding.

        2.3.       Notwithstanding the above, the selection of the Non-Employee
Directors to whom Options are to be granted, the timing of such grants, the
number of shares subject to any Option, the exercise price of any Option, the
periods during which any Option may be exercised and the term of any Option
shall be as hereinafter provided, and the Committee shall have no discretion as
to such matters.

        2.4.       Notwithstanding anything contained herein to the contrary, no
member of the Committee shall be eligible to receive Options granted under the
Plan.




--------------------------------------------------------------------------------


SECTION 3

ELIGIBILITY OF GRANTEES

        3.1.       Options shall be granted only to voting Non-Employee
Directors of the Company who are not currently serving as full-time or part-time
employees of the Company or any of its affiliates.

        3.2       Nothing in the Plan, in any option granted under the Plan
(“Option”), or in any Option Agreement (as defined in Section 6.5) shall confer
any right to any person to continue as a Non-Employee Director of the Company or
interfere in any way with the right of the stockholders of the Company or the
Company’s Board of Directors (the “Board”) to elect and remove any Non-Employee
Director at any time, with or without cause.

SECTION 4

STOCK AVAILABLE UNDER THE PLAN

        4.1.       The stock to be issued upon exercise of Options granted under
the Plan shall be the Company’s common stock, without par value (“Common
Stock”), that shall be made available either from authorized but unissued Common
Stock or from Common Stock reacquired by the Company, including shares purchased
in the open market. The aggregate number of shares of Common Stock available and
reserved for the grant of Options pursuant to the Plan shall not exceed One
Hundred Thousand (100,000) shares. The limitations established by the preceding
sentence shall be subject to adjustment as provided in Section 11 of the Plan.

        4.2.       If any Option granted under the Plan is cancelled by mutual
consent or terminates or expires for any reason without having been exercised in
full, the shares of Common Stock allocable to the unexercised portion of such
Option may again be available for grant under the Plan.

SECTION 5

TYPE OF OPTION

        Only "nonstatutory stock options" shall be granted under the terms of
the Plan. For purposes of the Plan, the term "nonstatutory stock options" shall
mean an option which does not qualify under Section 422 or 423 of the Internal
Revenue Code of 1986, as amended.


SECTION 6

GRANT OF OPTION

        6.1.       Each Non-Employee Director shall receive a grant of Options
pursuant to this Plan on the first business day after the date such Plan is
approved by the Company’s stockholders. Thereafter, each Non-Employee Director
shall automatically be granted Options


-2-



--------------------------------------------------------------------------------


each year on the first business day following the day of the Annual Meeting of
Stockholders of the Company as provided in Section 6.2.

        6.2.       Each Non-Employee Director shall receive, on an annual basis,
an Option to purchase One Thousand (1,000) shares of the Company’s Common Stock,
subject to adjustment only as provided in Section 11 of the Plan. If the number
of shares then remaining available for the grant of Options under the Plan is
not sufficient for each Non-Employee Director to be granted an Option for One
Thousand (1,000) shares (or the number of adjusted shares pursuant to
Section 11), then each Non-Employee Director shall be granted an Option for a
number of whole shares equal to the number of shares then remaining available
divided by the number of Non-Employee Directors, disregarding any fractions of a
share.

        6.3.       Except as otherwise provided in this Plan, each annual grant
of an Option shall vest and become exercisable in four equal installments of Two
Hundred Fifty (250) shares beginning six (6) months from the grant date and on
each anniversary of the first vesting date.

        6.4.       Subject to Section 9, each Option shall be exercisable for
ten (10) years from the date of grant and shall expire thereafter. An Option, to
the extent exercisable at any time, may be exercised in whole or in part.

        6.5.       All Options shall be confirmed by an agreement, or an
amendment thereto (“Option Agreement”), setting forth the terms and conditions
which shall apply to such Options and which shall be executed on behalf of the
Company by the Chief Executive Officer and by the grantee.

SECTION 7

OPTION PRICE

        7.1.       The Option price per share shall be One Hundred percent
(100%) of the Fair Market Value (as defined in Section 7.2) of one share of
Common Stock on the date the Option is granted (the “Option Price”).

        7.2.       As used in this Plan, the term “Fair Market Value” shall be
deemed to be the closing price of the Company’s Common Stock as reported on the
National Association of Securities Dealers Automated Quotations System (or the
principal United States securities exchange registered under the Securities
Exchange Act of 1934 on which the Common Stock is listed at the time) (“NASDAQ”)
on the date the Option is granted. If there is no NASDAQ closing price quotation
for such date, then the Fair Market Value shall be determined by reference to
the NASDAQ closing price quotation for the next preceding day on which a closing
price quotation is reported by NASDAQ.

        7.3.       The Option Price shall be subject to adjustment only as
provided in Section 11 of the Plan.


-3-



--------------------------------------------------------------------------------


SECTION 8

EXERCISE OF OPTIONS

        8.1.       A Non-Employee Director electing to exercise an Option shall
give written notice to the Company of such election and of the number of shares
of Common Stock he or she has elected to purchase, in such form as the Committee
shall have prescribed or approved, and shall at the time of exercise tender the
full Option Price of the shares of Common Stock he or she has elected to
purchase.

        8.2.       The Option Price shall be paid in full upon exercise and
shall be payable in cash in United States dollars (including check, bank draft
or money order); provided, however, that in lieu of cash, the person exercising
the Option may pay the Option Price in whole or in part by delivering to the
Company shares of the Common Stock owned by him or her and having a fair market
value on the date of exercise equal to the cash Option Price applicable to his
or her Option or by any other method as the Committee may provide from time to
time, except that (i) any portion of the Option Price representing a fraction of
a share shall in any event be paid in cash and (ii) no shares of the Common
Stock which have been held for less than six (6) months may be delivered in
payment of the Option Price of an Option. Delivery of shares may also be
accomplished through the effective transfer to the Company of shares held by a
broker or other agent.

        8.3.       Notwithstanding the provisions of Section 8.2 above, the
exercise of the Option shall not be deemed to occur and no shares of Common
Stock will be issued by the Company upon exercise of the Option until the
Company has received payment of the Option Price in full.

        8.4.       Promptly after receiving payment of the Option Price of the
shares of Common Stock as to which an Option is exercised, the Company shall
deliver to the Non-Employee Director or to such other person as may then have
the right to exercise the Option or as directed by the Non-Employee Director or
such other person a certificate or certificates for the Common Stock for which
the Options have been exercised.

        8.5.       A grantee shall have no rights as a stockholder with respect
to any shares covered by his or her Option(s) until such Common Stock has been
paid for in full and issued to such person. No adjustments shall be made for
dividends (ordinary or extraordinary), whether in cash, securities or other
property, or distributions or other rights, for which the record date is prior
to the date such stock certificate is issued, except as provided in Section 11
hereof.

        8.6.       Payment of the Option Price with shares of Common Stock shall
not increase the number of shares of Common Stock which may be issued under the
Plan as provided in Section 4 above.

        8.7.       Notwithstanding any provision of the Plan or any provision or
limitation in any Option to the contrary, if there occurs a "Change of Control"
of the Company (as defined below), then all outstanding Options held by grantees
who, at the time of the Change in Control are Non-Employee Directors, may be
exercised with respect to all shares of Common Stock subject


-4-



--------------------------------------------------------------------------------


thereto at any time following the occurrence of such Change of Control of the
Company until the expiration date specified in the applicable Option Agreement.
As used herein, a “Change of Control” shall mean:

                       (a)  any Person (as defined in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is
or becomes the Beneficial Owner (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20%
or more of the combined voting power of the Company’s then outstanding
securities (“Outstanding Company Voting Securities”); provided, however, that
the event described in this subsection (a), shall not be deemed a Change in
Control by virtue of any of the following acquisitions: (i) by the Company or
any corporation controlled by the Company, (ii) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, (iii) by any underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) pursuant to a
Non-Qualifying Transaction (as defined in subsection (c) below), (v) pursuant to
any acquisition by a Non-Employee Director or any group of persons including a
Non-Employee Director (or any entity controlled by a Non-Employee Director or
any group of persons including you), (vi) a transaction (other than one
described in subsection (c) below) in which Outstanding Company Voting
Securities are acquired from the Company, if a majority of the Continuing
Directors (as defined in subsection (b) below) approve a resolution providing
expressly that the acquisition pursuant to this clause (vi) does not constitute
a Change in Control under this subsection (a) for any or all purposes of the
Plan or (vii) any acquisition by a Person of 20% of the Outstanding Company
Voting Securities as a result of an acquisition of common stock of the Company
by the Company which, by reducing the number of shares of common stock of the
Company outstanding, increases the proportionate number of shares beneficially
owned by such Person to 20% or more of the Outstanding Company Voting
Securities; provided, however, that if a Person shall become the beneficial
owner of 20% or more of the Outstanding Company Voting Securities by reason of a
share acquisition by the Company as described above and shall, after such share
acquisition by the Company, become the beneficial owner of any additional shares
of common stock of the Company, then such acquisition shall constitute a Change
in Control;                          (b)  individuals who, on April 26, 2002,
constitute the Board (“Continuing Directors”), cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to such date whose election or nomination for election was
approved by a vote of at least a majority of the Continuing Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be a Continuing Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be a Continuing Director;


-5-



--------------------------------------------------------------------------------


                       (c)  the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (i) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 95% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (ii) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 20% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination are Continuing Directors (any Business Combination which
satisfies all of the criteria specified in (i), (ii) and (iii) above shall be
deemed to be a “Non-Qualifying Transaction”); provided, however, that if
Continuing Directors constitute a majority of the Board immediately following
the occurrence of a Business Combination, then a majority of Continuing
Directors in office prior to the Consummation of the Business Combination may
approve a resolution providing expressly that such Business Combination does not
constitute a Change in Control under this subsection (c) for any and all
purposes of the Plan;                          (d)  the stockholders of the
Company approve a plan of complete liquidation or dissolution of the Company; or
                         (e)  the consummation of an agreement (or agreements)
providing for the sale or disposition by the Company of all or substantially all
of the Company’s assets other than a sale or disposition which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent 50% or more of the combined voting power of the Company
or such surviving entity outstanding immediately after such sale or disposition.


-6-



--------------------------------------------------------------------------------


SECTION 9

RESTRICTIONS ON TRANSFERABILITY OF OPTIONS

        9.1.       No Option shall be assignable or transferable by the grantee,
and no right or interest of any grantee shall be subject to any lien, obligation
or liability of the Non-Employee Director except by Will, or if the Grantee dies
intestate, by the laws of descent and distribution of the state of domicile of
the grantee at the time of death. All Options shall be exercisable during the
lifetime of the grantee only by the grantee or the grantee’s guardian,
conservator or legal representative. Notwithstanding the immediately preceding
sentence, subject to the requirements of applicable law or any stock exchange, a
Non-Employee Director may transfer any Options granted to him pursuant to the
Plan to one or more of his or her immediate family members or to trusts
established in whole or in part for the benefit of the Non-Employee Director
and/or one or more of such immediate family members. During the lifetime of the
Non-Employee Director, Options shall be exercisable only by the Non-Employee
Director or by the immediate family member or trust to whom such Options have
been transferred in accordance with this Section 9.1.

        9.2.       If a grantee ceases to be a Non-Employee Director of the
Company for any reason prior to a Change in Control, any outstanding Options
held by the grantee shall be exercisable according to the following provisions:

                       9.2.1.  If a grantee ceases to be a Non-Employee Director
of the Company for any reason other than disability, death or retirement, any
outstanding Options held by such grantee shall terminate as of the date on which
the grantee ceases to be a Non-Employee Director of the Company;    
                     9.2.2.  If, during his or her term of office as a
Non-Employee Director, a grantee dies or becomes unable to serve as a director
of the Company due to physical and/or mental disability, any outstanding Options
held by the grantee, which are exercisable by the grantee immediately prior to
his or her death or disability, shall be exercisable at any time prior to the
expiration date of such Options or within one (1) year after the date of the
grantee’s disability or death, whichever period is longer, by the grantee’s
guardian, conservator, legal representative, executor or administrator, unless
the grantee’s Will specifically disposes of such Option, in which case such
exercise shall be made only by the recipient of such specific disposition. If a
grantee’s legal representative or the recipient of a specific disposition under
the grantee’s Will shall be entitled to exercise any Option pursuant to the
preceding sentence, such representative or recipient shall be bound by all the
terms and conditions of the Plan and the applicable Option Agreement which would
have applied to the grantee.                          9.2.3  Upon the retirement
of a Non-Employee Director on or after April 26, 2002, any outstanding Options
held by the granteeand which are exercisable by the grantee immediately prior to
his or her retirement, shall be exercisable at any time prior


-7-



--------------------------------------------------------------------------------


  to the expiration date of such Options or within three (3) years after the
date of the grantee’s retirement, whichever period is shorter.

SECTION 10

AMENDMENT OR TERMINATION OF THE PLAN

        The Board may at any time terminate, annul, amend, modify or suspend the
Plan, subject to the following conditions:

        10.1.       No termination of the Plan shall terminate any outstanding
Options granted under the Plan.

        10.2.       No amendment of the Plan shall be made without stockholder
approval if stockholder approval of the amendment is at the time required for
Options under the Plan to qualify for the exemption from Section 16(b) of the
Exchange Act provided by Rule 16b-3, or any successor Rule, or by the rules of
any stock exchange on which the Common Stock may then be listed.

        10.3.       The Board cannot amend, modify, suspend, or terminate the
Plan in such a way that materially adversely affects any Options previously
granted under the Plan without the consent of the grantee.

        10.4.       Without the approval of the stockholders of the Company, no
amendment or modification shall be made by the Board that:

                       10.4.1.  Increases the maximum number of shares as to
which Options may be granted under the Plan;    
                     10.4.2.  Alters the method by which the Option Price is
determined;                          10.4.3.  Extends any Option for a period
longer than 10 years after the date of grant;    
                     10.4.4.  Materially modifies the requirements as to
eligibility for participation in the Plan;    
                     10.4.5  Provides for the administration of the Plan by a
Committee that is not composed entirely of officers of the Company who are not
eligible to participate in the Plan;                          10.4.6  Causes the
Options granted under the Plan not to qualify for the exemption provided by
Rule 16b-3, or any successor Rule; or                          10.4.7  Alters
this Section 10 so as to defeat its purpose.


-8-



--------------------------------------------------------------------------------


        10.5.       Notwithstanding anything contained in this Section 10 or any
other provision of the Plan or any Option Agreement, the Board shall have the
power to amend the Plan in any manner deemed necessary or advisable for the
Options granted under the Plan to qualify for the exemption provided by
Rule 16b-3 (or any successor rule relating to exemption from Section 16(b) of
the Exchange Act), and any such amendment shall, to the extent deemed necessary
or advisable by the Board, be applicable to any outstanding Options theretofore
granted under the Plan notwithstanding any contrary provisions contained in any
Option Agreement. In the event of any such amendment to the Plan, the holder of
any Option outstanding under the Plan shall, upon request of the Committee and
as a condition to the exercisability of such Option, execute a conforming
amendment in the form prescribed by the Committee to their Option Agreement
within such reasonable time as the Committee shall specify in such request.
Pursuant to this provision, the Board may take any action with respect to this
Plan or any Option granted hereunder that may be taken by the Committee if it
determines, in its sole discretion, that such action should be taken by the
Board, rather than by the Committee, in order for the Options or the exercise
thereof to qualify for the exemption provided by Rule 16b-3 (or any successor
rule relating to exemption from Section 16(b) of the Exchange Act).

SECTION 11

CHANGES IN CAPITALIZATION

        11.1.       In the event that the shares of stock of the Company, as
presently constituted, shall be changed into or exchanged for a different number
or kind of shares of stock or other securities of the Company or of another
corporation (whether by reason of merger, consolidation, recapitalization,
reclassification, split-up, combination of shares or otherwise) or if the number
of such shares of stock shall be increased through the payment of a stock
dividend, then, subject to the provisions of Section 11.3 below, the Committee
may make such substitution for or addition to each share of stock of the Company
which was theretofore appropriated, or which thereafter may become subject to an
Option under the Plan, the number and kind of shares of stock or other
securities into which each outstanding share of the stock of the Company shall
be so changed or for which each such share shall be exchanged or to which each
such share shall be entitled, as the case may be. Outstanding Options shall also
be amended as to price and other terms, as may be necessary to reflect the
foregoing events.

        11.2.       Fractional shares resulting from any adjustment in Options
pursuant to this Section 11 shall be rounded up to the nearest whole number.

        11.3.       To the extent that the foregoing adjustments relate to stock
or securities of the Company, such adjustments shall be made by the Committee,
whose determination in that respect shall be final, binding and conclusive.
Notice of any adjustment shall be given by the Company to each holder of an
Option which shall have been so adjusted.

        11.4.       The grant of an Option pursuant to the Plan shall not affect
in any way the right or power of the Company to make adjustments,
reclassifications, reorganization or changes of its


-9-



--------------------------------------------------------------------------------


capital or business structure, to merge, to consolidate, to dissolve, to
liquidate or to sell or transfer all or any part of its business or assets.

        11.5.       Except as expressly provided herein, no issuance by the
Company of shares of any class, or securities convertible into or exchangeable
for shares of any class shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of Common Stock subject to any
grant of Options.

SECTION 12

MISCELLANEOUS

        12.1.       Each Option under the Plan shall be subject to the
requirement that if at any time the Committee shall determine that the listing,
registration or qualification of any shares issuable or deliverable thereunder
upon any stock exchange or under any applicable law, or the consent or approval
of any governmental regulatory body, is necessary or desirable as a condition
thereof, or in connection therewith, no such Option may be exercised or shares
issued or delivered unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

        12.2.       The Committee’s determinations under the Plan need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, Options (whether or not such persons are similarly
situated).

        12.3.       All rights and obligations under the Plan shall be construed
and interpreted in accordance with the laws of Utah without giving effect to
principles of conflict of laws.

        12.4.       If any of the provisions of this Plan or any Option
Agreement is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions shall not be affected thereby; provided that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder.

        12.5.       Except as expressly provided therein, neither the Plan nor
any Option Agreement shall confer on any person other than the Company and the
grantee of any Option any rights or remedies thereunder.

        12.6.       The terms of this Plan shall be binding upon and inure to
the benefit of the Company and its successors and assigns.


-10-



--------------------------------------------------------------------------------


SECTION 13

EFFECTIVE DATE AND DURATION OF PLAN

        The Plan shall become effective upon approval by the affirmative vote of
the holders of a majority of the Common Stock present in person or by proxy and
entitled to vote at a duly called and convened meeting of the Company’s
stockholders. If such approval is obtained at the Annual Meeting of Stockholders
in 1996, the Plan shall be effective on the date of such meeting, the first
Options shall be granted on the first business day thereafter and the last
Options granted under this Plan shall be granted on the first business day after
the Annual Meeting of Stockholders in 2005.

        APPROVED AND ADOPTED BY THE SHAREHOLDERS ON 26 April 1996.


-11-